                 Case 4:10-cr-00140-BSM Document 92 Filed 01/19/21 Page 1 of 6

AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revc·cations
                        Sheet I



                                       UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas

            UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                  V.                                   ) (For Revocation of Probation or Supervised Release)
                                                                       )
                       Michael Mammone                                 )
                                                                       ) Case No. 4:10-cr-00140-BSM-1                 FILED
                                                                       ) USM No. 25915-009                 U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT ARKANSAS
                                                                       )
                                                                       ) Robert Brannon Sloan , Jr.
THE DEFENDANT:
                                                                                             Defendant's AttonJAN       202119
~ admitted guilt to violation of condition(s)               1_-.=.3_ _ _ _ _ _ _ __
•   was found in violation of condition(s) count(s)
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                             Violation Ended
See Page 2.




       The defendant is sentenced as provided in pages 2 through _ _6 __ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pai_d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic c1rcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: ~380                                                   01/15/2021

Defendant's Year of Birth:             1970
                                                                                                                                     .....__
City and State of Defendant's Residence:
North Little Rock, Arkansas
                                                                                    Brian S. Miller, United States District Judge
                                                                                                  Name and Title of Judge


                                                                                                      01/19/2021
                                                                                                           Date
                  Case 4:10-cr-00140-BSM Document 92 Filed 01/19/21 Page 2 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Re,ocations
                       Sheet IA

                                                                                          Judgment-Page   -=2-    of _ _6~_
DEFENDANT: Michael Mammone
CASE NUMBER: 4:10-cr-00140-BSM-1

                                                  ADDITIONAL VIOLATIONS

                                                                                                                 Violation
Violation :Somber              Nature of Violation                                                               Concluded
1 - Standard (4)               You must answer truthfully the questions asked by your probation officer.         09/14/2020

2 - Special (1)                You must participate in sex offender treatment under the guidance and             08/13/2020

                               supervision of the probation officer.

3 - Special (6)                You may not purchase, possess, subscribe, view, listen to, or use                 09/14/2020

                               any media forms containing pornographic images or sexually oriented

                               materials.
                     Case 4:10-cr-00140-BSM Document 92 Filed 01/19/21 Page 3 of 6

AO 245D (Rev. 09/19)    Judgment in a Criminal Case for ReH>eations
                        Sheet 2- Imprisonment
                                                                                                Judgment -          3_ of
                                                                                                             Page _ _       6
DEFENDANT: Michael Mammone
CASE NUMBER: 4:10-cr-00140-BSM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
9 months.




     !if   The court makes the following recommendations to the Bureau of Prisons:

Imprisonment recommended at Forrest City.




     D     The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the Unitec States Marshal for this district:
           D    at    _________ D                      a.n.      D p.m.     on
           D    as notified by the United States Marsbal.

     !if   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           ~    before 2 p.m. on     03/01/2021
                                    ------------

           •    as notified by the United States Marsbal.
           D    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                   to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL


                                                                          By
                                                                                         DEPUTY UNITED STATES MARSHAL
                 Case 4:10-cr-00140-BSM Document 92 Filed 01/19/21 Page 4 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Re,ocations
                       Sheet 3 - Supervised Release
                                                                                                  Judgment-Page   _4__    of        6
DEFENDANT: Michael Mammone
CASE NUMBER: 4:10-cr-00140-BSM-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on su,ervised release for a term of:
 120 months.




                                                   MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  • The above drug testing condition i~ suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check if applicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     i!f' You must cooperate in the collection ofD1'A as directed by the probation officer. (check ifapplicable)
6.     ~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or w\!re convicted of a qualifying offense. (check ifapplicable)
7.    •     You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                 Case 4:10-cr-00140-BSM Document 92 Filed 01/19/21 Page 5 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Re,ocations
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ _5_ of             6
DEFENDANT: Michael Mammone
CASE NUMBER: 4:10-cr-00140-BSM-1

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comp:y with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation ofricer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal jucicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is r.ot possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time enployment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify :he probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not kno·Ningly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
                 Case 4:10-cr-00140-BSM Document 92 Filed 01/19/21 Page 6 of 6

 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Rerncations
                        Sheet 3B - Supervised Release
                                                                                         Judgment-Page   _6_   of   ---=6__
 DEFENDANT: Michael Mammone
 CASE NUMBER: 4:10-cr-00140-BSM-1

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14. All general, standard, and special conditions previously imposed remain in full force and efffect.
